Case 1:21-cv-03230-PKC-SJB Document 11 Filed 08/17/21 Page 1 of 8 PageID #: 98




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X

Display Vectors LLC

                Plaintiff,

                                                                                   SCHEDULING ORDER:

Sound Around Inc.                                                                  21-cv-3230 (PKC)(SJB)



                         Defendant.
------------------------------------------------------------------------X
BULSARA, United States Magistrate Judge:
The parties shall file all future submissions electronically and will ONLY receive correspondence from the
Court electronically. It is the responsibility of the parties to confirm that their contact information and e-
mail addresses are correct at the time of filing the complaint or answer, as well as regularly monitor the
status of their cases in order to avoid missing court appearances or deadlines set by the Court.

        An initial conference will be held in this case at 11:30 AM. on 10/22/2021

before United States Magistrate Judge Sanket J. Bulsara, at 225 Cadman Plaza, East,

Brooklyn, New York. The parties are directed to call the toll-free number 877-336-1274.

The access code is 6534420. Counsel for all parties must be present.

        Plaintiff’s counsel is requested to confirm with defendant’s counsel

that all necessary participants are aware of this conference. In the event an

answer or notice of appearance by defendant’s counsel has not yet been filed at the time

this Order is received, plaintiff’s counsel is to notify counsel for the defendant of this

conference. Requests for adjournments will not be considered unless made in

accordance with Chambers Individual Practices.
Case 1:21-cv-03230-PKC-SJB Document 11 Filed 08/17/21 Page 2 of 8 PageID #: 99




                              Rules Governing Discovery

1.     Prior to the conference, the parties are to comply with the

requirements of Fed. R. Civ. P. 26(f). The Court expects the parties to begin the

discovery process before the initial conference. For example, Rule 26(a)(1)(C) requires

parties to make initial disclosures at or within 14 days after the parties’ Rule 26(f)

conference. And a Rule 26(f) conference must be held at least 21 days before the initial

conference or before the Court’s Rule 16(b) order is due. In addition to the matters

specified in Fed. R. Civ. P. 16(b) and 26(f), counsel shall also discuss (1) the scope of any

anticipated electronic discovery, the preservation of electronically stored data, and the

cost of locating, maintaining and producing that data, and (2) whether any party will

rely upon expert testimony, and if so, whether counsel are able to reach an agreement

on how material exchanged between counsel and any expert witness will be treated, and

in particular whether draft expert reports and written and electronic communications

between expert witnesses and counsel will be retained.

       Separately, parties may serve document requests prior to the Rule 26(f)

conference, and the requests are deemed served on the date of the conference. See Rule

26(d)(2) and 34(b)(2)(A).

2.     The parties are directed to prepare a proposed Rule 26(f) Report. To

assist in this process, the Court has included in this Order a “Rule 26(f) Report” that

must be completed and submitted to the Court via ECF, at least two days prior to the

conference. The Worksheet sets forth a date for completion of all discovery. The parties

are directed to establish reasonable interim discovery deadlines to meet the needs of

their case.
Case 1:21-cv-03230-PKC-SJB Document 11 Filed 08/17/21 Page 3 of 8 PageID #: 100




          Phase I Discovery consists of the information that parties believe needs to be

 exchanged before a reasoned settlement discussion can take place. In some cases this

 may consist of nothing more than initial disclosures; in other cases, more extensive

 exchanges of information may be required. This phase of discovery should be carefully

 tailored to avoid expense and delay and with the recognition that parties may have to

 consider resolution with incomplete information. This phase of discovery will

 presumptively require no more than 60 days.

          Phase II Discovery represents the balance of discovery required to prepare for

 trial.

          At the conference, the Court will consider the parties’ suggested deadlines and,

 upon consideration of the rules and practices of the assigned District Judge, enter an

 appropriate scheduling order. The parties should discuss their discovery needs

 thoroughly in advance of the conference so that the Court can order a realistic schedule.

 Should the parties believe the case requires a non-phased discovery approach, the

 parties shall submit a full report as required under Rule 26 and a proposed schedule for

 the Court’s consideration. Once a scheduling order has been entered with the parties’

 input, discovery deadlines will be enforced and amendments to the schedule will be

 considered only for good cause.

 3.       Cooperation During Discovery. As required by Local Civil Rule 26.4, the

 parties and counsel are expected to work cooperatively during all aspects of discovery

 including in matters relating to scheduling and timing of various discovery procedures.

 Discovery requests shall be read reasonably in the recognition that the attorney serving

 them generally does not have the information being sought and the attorney receiving

 them generally does have such information or can obtain it from the client.
Case 1:21-cv-03230-PKC-SJB Document 11 Filed 08/17/21 Page 4 of 8 PageID #: 101




 4.   Finally, the parties should also review the attached information sheet regarding

 the Court’s Alternative Dispute Resolution Program.


 SO ORDERED.
                                                /s/ Sanket J. Bulsara
                                               SANKET J. BULSARA
                                               United States Magistrate Judge

 August 17, 2021
 Brooklyn, New York
Case 1:21-cv-03230-PKC-SJB Document 11 Filed 08/17/21 Page 5 of 8 PageID #: 102




                                  RULE 26(f) REPORT

 Case No.:                                         Date of Initial Conference:


 Plaintiff(s):



 Defendants(s):



                                    Phase 1 Discovery

 Phase 1 discovery entails reciprocal and agreed upon document production and other
 discovery necessary for a reasoned consideration of settlement.

    1. Date for completion of automatic disclosures required by Rule 26(a)(1) of the
       Federal Rules of Civil Procedure, if not yet made: ________________. See
       Fed. R. Civ. P. 26(a)(1)(C) (“Unless otherwise agreed upon, the date for
       completion will be 14 days following the Rule 26(f) conference.”).

        (Alternatively, of because of the nature of the case, initial disclosures are not
        required check here: ____ ).

    2. Date for exchange of discovery necessary for reasoned consideration of
       settlement: __________. (This includes, where appropriate, executions of
       HIPAA records authorizations. Presumptively 60 days after initial conference).1

    3. Settlement Conference and Mediation

            a. Option 1: Date for initial settlement conference: ____________. (The
               parties should propose a date approximately 10-15 days after the
               completion of document exchange. Should the settlement conference be
               adjourned for any reason, the parties must still proceed forward Phase 2
               discovery, unless the parties make a motion and the Court grant the
               extension of the existing deadlines.)

            b. Option 2: The parties wish to be referred to the EDNY Mediation Program
               for mediation to be completed in the next 60 days: _________.



        1 Should the parties not agree or absent a court order to the contrary, following
 the initial conference, the presumptive dates shall constitute the Rule 16 scheduling
 order in this case.
Case 1:21-cv-03230-PKC-SJB Document 11 Filed 08/17/21 Page 6 of 8 PageID #: 103




                                  Phase 2 Discovery

 Phase 2 discovery is post-settlement conference discovery that takes the parties to
 dispositive motion practice.

    1. Because this is an appeal from final agency action, discovery is not required
       because the parties because intend to move directly to dispositive motion practice
       after the production of the certified administrative record. If so, please check
       here: ____, and proceed to Question 10. Otherwise, proceed to Question 2.

    2. Time for amendment of the pleadings to add claims or join additional parties:
       _____________. (Presumptively 15 days post settlement conference.)

    3. If additional interrogatories beyond the 25 permitted under the federal rules are
       needed, the maximum number permitted by plaintiff(s)____ and defendant(s)
       ____.

    4. Number of depositions by plaintiff(s) of: _____parties; _____non-parties.

    5. Number of depositions by defendant(s) of: _____parties; _____non-parties.

    6. Will any independent medical examinations (IMEs) be
       conducted? YES/NO. Time frame for any IMEs (or describe if additional
       recovery or surgical intervention required before IMEs can be scheduled):

    7. Date for completion of fact discovery: ___________. (Presumptively 5
       months after settlement conference.)

    8. Number of expert witness of plaintiff(s): _______ medical; _______ non-
       medical. Date for exchange of expert report(s): _____________________.

    9. Number of expert witness of defendant(s): ________medical; _______ non-
       medical. Date for expert report(s): _________________.

    10. Date for completion of expert discovery: _____________. (Presumptively 30
        days following the final exchange of expert reports).

    11. Final date to take the first step in dispositive motion practice: ________.
        (Parties are directed to consult the District Judge’s Individual Rules regarding
        such motion practice. Presumptively 30 days post completion of expert
        discovery).

    12. Contemplated dispositive motions:

           a. Plaintiff(s):




                                            2
Case 1:21-cv-03230-PKC-SJB Document 11 Filed 08/17/21 Page 7 of 8 PageID #: 104




           b. Defendant(s):


    13. Have counsel discussed the existence of electronically stored information, and
        discussed the location and production of such information, as required by Rule
        26? YES/NO. Have the parties entered into an ESI protocol? YES/NO.
        Alternatively, if no ESI protocol is necessary because of the limited amount of ESI
        in the case: ______).

    14. Date for submission of any protective order for Court approval: _______.

    15. Details on Rule 26(f) meeting

           a. Date meeting held:


           b. Plaintiff(s)’ representative(s) who participated:


           c. Defendant(s)’ representative (s) who participated:


    16. For cases where basis of subject matter jurisdiction is diversity:

           a. Is any party an LLC or partnership? YES/NO. If yes, list all members of
              LLC or partnership and their respective states of citizenship:


           b. Citizenship of each plaintiff:


           c. Citizenship of each defendant:


    17. Do the parties consent to trial before a magistrate judge pursuant to 28 U.S.C
        § 636(c)? YES/NO. (Answer no if any party declines to consent without
        indicating which party has declined.)

    18. Please list counsel for each side that will be appearing at the initial conference:




                                               3
              Case 1:21-cv-03230-PKC-SJB Document 11 Filed 08/17/21 RPage
                                                                      o b y n 8W of  8 eiPageID
                                                                                 ei nst   n, A D R #:
                                                                                                   A d 105
                                                                                                       mi nistr at or
                                                                                                                   t. 7 1 8. 6 1 3. 2 5 7 8

E ast er n Distri ct of N e w Y or k                                                                               c. 9 1 7. 7 9 6. 6 2 4 4
                                                                                                                   R o b y n _ W ei nst ei n @ n y e d. us c o urts. g o v

Alt er n ati v e Di s p ut e R e s ol uti o n Pr o gr a m                                                          Rit a Cr e dl e, Ar bitr ati o n Cl er k
                                                                                                                   t. 7 1 8. 6 1 3. 2 3 2 5
                                                                                                                   Rit a. Cr e dl e @ n y e d. us c o urts. g o v




A D R at t h e E D N Y                                                                   R e pr es e nt ati o n i n M e di ati o n
T h e E ast er n Distri ct A D R offi c e off ers c o urt a n n e x e d                  T h e E D N Y h as a l o n g st a n di n g tr a diti o n of pr o vi di n g pr o
m e di ati o n a n d ar bitr ati o n s er vi c es t o liti g a nts. A D R s er vi c es   b o n o l e g al assist a n c e t o pr o s e liti g a nts. T h e E D N Y A D R
ar e a d mi nist er e d b y R o b y n W ei nst ei n, t h e A D R A d mi nistr at or      Pr o gr a m a d mi nist ers a r e pr es e nt ati o n i n m e di ati o n
h er e at t h e E ast er n Distri ct.                                                    pr o gr a m w hi c h pr o vi d es pr o s e liti g a nts wit h cl ai ms of
                                                                                         e m pl o y m e nt dis cri mi n ati o n a n o p p ort u nit y t o o bt ai n
M e di ati o n                                                                           c o u ns el f or t h e li mit e d p ur p os e of m e di ati o n. I n t h es e
                                                                                         c as es, E D N Y m e di at ors w h o m e di at e t hes e cl ai ms s er v e pr o
Est a blis h e d i n 1 9 9 2, t h e m e di ati o n pr o gr a m at t h e E ast er n
                                                                                         b o n o.
Distri ct of N e w Y or k c o nsists of a p a n el of m or e t h a n t w o
h u n dr e d a n d fift y m e di at ors wit h v ar yi n g s p e ci alti es a n d
ar e as of e x p ertis e. C as es ar e r ef err e d t o m e di ati o n b y               Ar bitr ati o n
j u d g es or b y p art y r e q u est at a n y ti m e b ef or e t h e                    T h e E D N Y ar bitr ati o n pr o gr a m w as est a blis h e d i n 1 9 8 6 a n d
dis p ositi o n of t h e c as e.                                                         is o n e of t e n distri cts wit h a m a n d at or y C o urt ‐A n n e x e d
M e di ati o n is a c o nfi d e nti al pr o c ess i n w hi c h p art i es a n d          Ar bitr ati o n pr o gr a m.
c o u ns el m e et wit h a n e utr al t hir d p art y w h o is tr ai n e d i n           At t h e E D N Y a c as e is a ut o m ati c all y r ef err e d t o ar bitr ati o n
s ettli n g dis p ut es. M e di ati o n pr o vi d es a n o p p ort u nit y t o           w h er e m o n e y d a m a g es d o n ot e x c e e d $ 1 5 0, 0 0 0. T h er e is
e x pl or e a wi d e r a n g e of p ot e nti al s ol uti o ns a n d t o a d dr ess       a n e x c e pti o n t o t h e m a n d at or y r ef err al f or c as es i n v ol vi n g
i nt er ests t h at m a y b e o utsi d e t h e s c o p e of t h e st at e d              s o ci al s e c urit y, t a x m att ers, pris o n ers’ ci vil ri g hts a n d a n y
c o ntr o v ers y or w hi c h c o ul d n ot b e a d dr ess e d b y j u di ci al          a cti o n b as e d o n a n all e g e d vi ol ati o n of a ri g ht s e c ur e d b y
a cti o n. If a s ettl e m e nt is n ot r e a c h e d d uri n g t h e m e di ati o n     t h e C o nstit uti o n of t h e U nit e d St at es or if j uris di ctio n is
s essi o n, p arti es m a y pr o c e e d t o tri al wit h all a p p ell at e ri g hts    b as e d i n w h ol e or i n p art o n Titl e 2 8, U. S . C. § 1 3 4 3.
pr es er v e d.
                                                                                         Ar bitr ati o n is a pr o c ess w h er e a n e utr al t hir d‐p art y
M e di at ors o bt ai n e d t hr ou g h t h e c o urt a n n e x e d m e di ati o n       ar bitr at or will a dj u di c at e t h e dis p ut e i n a n e x p e dit e d
pr o gr a m off er t h eir s er vi c es at a r e d u c e d r at e of $ 6 0 0. 0 0        m a n n er. Ar bitr ati o ns ar e h e ar d b y o n e q u alifi e d ar bitr at or,
f or t h e first f o ur h o urs, a n d $ 2 5 0. 0 0 p er h o ur f or e a c h h o ur      u nl ess o n e or m or e p arti es r e q u est a p a n el of t hr e e. T h e
t h er e aft er. M e di at ors d o n ot c h ar g e f or a n y ti m e s p e nt i n        ar bitr ati o n h e ari n gs us u all y t a k e pl a c e wit hi n si x m o nt hs of
pr e p ar ati o n of t h e m e di ati o n s essi o n.                                    t h e fili n g of t h e a ns w er, a n d t h e F e d er al R ul es of E v id e n c e
C o urt a n n e x e d m e di ati o n at t h e E D N Y is g o v er n e d b y L o c al     s er v e as g ui d eli n es b ut ar e n ot ri gi dl y e nf or c e d. At t h e
Ci vil R ul e 8 3. 8.                                                                    c o n cl usi o n of t h e ar bitr ati o n h e ari n g t h e ar bitr at or will iss u e
                                                                                         a n a w ar d i n f a v or o n e p art y, w hi c h will b e bi n di n g, u nl ess
H urri c a n e S a n d y M e di ati o n P a n el                                         o n e of t h e p arti es r e q u ests a tri al d e n o v o.

T h e C o urt als o est a blis h e d a H urri c a n e S a n d y M e di ati o n           C o urt A n n e x e d Ar bitr ati o n at t h e E D N Y is g o v er n e d b y L o c al
pr o gr a m, as a m e a ns t o r es ol v e t h e liti g ati o n s urr o u n di n g       Ci vil r ul e 8 3. 7
i ns ur a n c e cl ai ms fil e d b y t h os e aff e ct e d b y t h e s u p er st or m.
                                                                                         F or m or e inf or m ati o n a b o ut t h e E D N Y A D R Pr o gr a m visit
T h e E D N Y m ai nt ai ns a list of n e utr als w h o ar e tr ai n e d a n d           htt ps:// w w w. n y e d. us c o urts. g o v/ alt er n ati v e‐ dis p ut e‐
q u alifi e d t o assist p arti es i n r es ol vi n g m att ers r el at e d t o          r es ol uti o n
d a m a g e c a us e d b y H urri c a n e S a n d y.
